                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


DORIS L. STEWART,

                      Plaintiff,
                                                           Case No.: 2:16-cv-1213
                                                           JUDGE SMITH
       v.                                                  Magistrate Judge Jolson


SECRETARY OF DEFENSE
ASHTON B. CARTER,


                      Defendant.


                                   OPINION AND ORDER

       Presently pending before the Court is Defendant’s Motion for Summary Judgment. (Doc.

22). Plaintiff responded (Doc. 30) and Defendant replied (Doc. 31). The matter is fully ripe for

disposition. For the reasons that follow, the Defendant’s Motion for Summary Judgment is

GRANTED.

                             I.     FACTUAL BACKGROUND

       This case arises out of Plaintiff Doris L. Stewart’s (“Plaintiff” or “Ms. Stewart”)

employment with the Defense Finance and Accounting Service (“DFAS”). (Doc. 1, Compl. at

¶ 6). Plaintiff filed this action bringing claims for race, color, and sex discrimination against

Defendant Secretary of Defense Ashton B. Carter (“Defendant”)—in his official capacity.

Plaintiff is currently employed at DFAS, Columbus and has worked for some subsection or entity

of the Department of Defense (“DOD”) since 1984.

       This case involves several alleged conflicts between Plaintiff and several of Defendant’s

employees, who were both Plaintiff’s co-workers and supervisors. Plaintiff filed a complaint of
discrimination on the basis of race with the Equal Employment Opportunity Commission

(“EEOC”) on September 14, 2015. (Doc. 1, Compl. at ¶ 13). In her EEOC Complaint, Plaintiff

alleged nine factual bases for which she was entitled to relief. (Doc. 1-1, EEOC Decision at 1).

Plaintiff claims that since 2013 she has been subjected to disparate treatment, a hostile work

environment, and retaliation as evidenced by:

          1. Denials of certification;
          2. Removal from appointment as Security Manager;
          3. All meaningful work withdrawn and assigned to others;
          4. Denied access to special assignments and promotions;
          5. False accusations and threats to co-workers that [Plaintiff] was going to take
          away their security credentials;
          6. Ongoing offensive behavior by the System Manager;
          7. Directed to engage in meetings with contract audit teams and senior management
          then denied access to the meetings by System Manager;
          8. Accepted offer to a Command Center Lead Director position was withdrawn the
          following day due to the System Manager’s influence; and
          9. Reprised against for pointing out flaws in system security.

(Docs. 1, Compl. at ¶¶ 13, 14; 1-1, EEOC Decision at 1). On October 3, 2016, the EEOC rendered

a final agency decision finding in favor of Defendant. (Doc. 1-1, EEOC Decision at 17–18). The

EEOC neglected to decide whether Plaintiff established a prima facie showing of all her claims,

instead finding only that Plaintiff failed to demonstrate that Defendant’s proffered legitimate and

non-discriminatory/non-retaliatory reasons were mere pretext for discrimination or retaliation. (Id.

at 13).

          Plaintiff filed her Complaint in this action on December 31, 2016. (See Doc. 1, Compl.).

In her Complaint, Plaintiff alleges the same factual allegations asserted in her EEOC Complaint.

(See generally Docs. 1, Compl. and 1-1, EEOC Decision). Plaintiff is an African-American

woman and brings claims for disparate treatment discrimination, hostile work environment

discrimination, and retaliation on the basis of race, color, and sex pursuant to Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. § 2000e. Plaintiff claims that Defendant’s conduct



                                                  2
“continues to cause [her] severe anxiety attacks and humiliation” and that she has sought

ministerial counseling to deal with the effects of “[t]he continued threatening and hostile

environment[.]” (Doc. 22-1, Stewart Dep. Ex. 2, Feb. 6, 2016 Dec. at 14) (hereinafter “Stewart

Dec.”). In addition, Plaintiff alleges that by 2017, she had developed borderline diabetes and a

non-cancerous tumor—physical conditions that did not pre-date the alleged discrimination or

ensuing complaint. (Doc. 23-7, Stewart Dep. at 202:18–25). Plaintiff suggests these conditions

were attributable to the stress she endured as a result of her harassment, but admits that she and

her doctor have not reached that ultimate conclusion together. (Id. at 199:4–19).

         Each of Plaintiff’s nine specific factual bases in support of her claims are further detailed

below.

A.       Denial of Certification

         The only certification that Defendant denied Plaintiff was a Security Plus certification.

(Doc. 23-7, Stewart Dep. at 130:23–132:17). Defendant requires all individuals pursuing this

certification to pass an examination. Prior to taking this necessary examination, Defendant

provided Plaintiff with a study course to assist her with preparing for the examination. Plaintiff

failed the examination. Plaintiff claims that the examination materially changed from that for

which she prepared. Upon learning that the examination had changed, Plaintiff’s supervisor—Ms.

Hickman—inquired whether Plaintiff wished to retake the examination and offered to discount the

cost of retaking the examination. Plaintiff expressed that she was not interested in retaking the

examination. (See Doc. 22-1, Stewart Dep. Ex. 3, Apr. 18, 2016 Rebuttal at 13) (hereinafter

“Stewart Rebut.”).

         Plaintiff complains that she failed the examination for three reasons. First, Plaintiff asserts

that her supervisor, Wayne Hansen, did not allow her to study for the examination during




                                                   3
workhours. However, Plaintiff has not produced evidence beyond her own testimony that

demonstrates that Defendant routinely allowed individuals to study for the examination during

workhours. (See Doc. 30, Resp. at 7). Second, Plaintiff alleges that her co-worker, Guy Moran,

and first-line supervisor, Leisha Hickman, kept her so busy that she was unable to study during

workhours. Plaintiff further states that Mr. Moran’s reason for doing so stemmed from his

annoyance with Plaintiff over pointing out a security flaw. Lastly, Plaintiff asserts that the DOD—

or some entity thereof—materially changed the examination so as to impede her from attaining the

Security Plus certification and block her from retaining her position as a security manager. 1 (See

Doc. 22-1, Stewart Rebut. at 13).

           Defendant admits that Plaintiff was denied a Security Plus certification.     However,

Defendant insists that the DOD did not conspire to block Plaintiff from attaining the Security Plus

certification. Defendant insists that Plaintiff was denied the clearance simply because she failed

the examination. Defendant draws the Court’s attention to another individual—Fauzia Chuhdray,

a brown-skinned woman—who twice took the examination and twice failed. Like Plaintiff, Ms.

Chuhdray has never attained a Security Plus certification because she never passed the required

testing.

B.         Removal from ISSM Appointment

           Plaintiff was appointed as the DCMS ISSM on December 30, 2013. (Docs. 30-3, Moran

Dep. Ex. 5 DCMS ISSM Appt. Letter; 22-2, Ex. 1, April 8, 2016 Hickman Dec. at 3). Upon

appointment to ISSM for DCMS, Plaintiff did not receive a salary increase; her work hours were




1
 “Security manager” is a term used within the DFAS to refer the official title of Departmental Cash
Management Systems Information System Security Manager (“DCMS ISSM”). (Doc. 22, Mot. at 2).


                                                 4
not officially changed; she did not supervise more individuals; and she did not receive any other

material benefits. (Doc. 23-7, Stewart Dep. at 134:8–135:1).

       Individuals without a Security Plus certification could not remain in the ISSM position for

longer than six months. (See Docs. 22-1, Stewart Rebut. at 12–13; 22-10, April 10, 2016 Hansen

Dec. at 3; 22-2, Hickman Dec. at 4; 22-3, June 6, 2016 Nelson Dec. at 8). Thus, as Plaintiff never

attained her Security Plus certification, Plaintiff’s term as ISSM would expire no later than June

30, 2014. Plaintiff complains that Defendant, through his employees, began to discriminatorily

remove her from the ISSM position on April 30, 2014. The DCMS ISSMs typically worked on

two systems: Mainframe and Mid-Tier. (Docs. 23-2 Hickman Dep. at 22:22–23:5; 23-3, Moran

Dep. at 32:25–33:1). On April 30, 2014, Mr. Moran updated Plaintiff’s job placement so that she

would serve as ISSM for Mainframe only, effectively halving Plaintiff’s job responsibilities. (See

Docs. 22-15, Mar. 25, 2016 Moran Dec. at 7).

       Plaintiff asserts that Mr. Moran withdrew her appointment as ISSM to Mid-Tier because

he was angry that Plaintiff had pointed out security flaws in the Mid-Tier system. (Doc. 22-1,

Stewart Dec. at 7–8). Plaintiff states that the temporal proximity between the resolution of the

Mid-Tier security flaws and Mr. Moran modifying her job placement to ISSM for Mainframe only,

serves as evidence of Mr. Moran’s discriminatory motives for the ISSM modification. Defendant

rebuts Plaintiff’s narrative and asserts that the System Manager, with the support of Plaintiff’s

supervisor, Ken McTyer, updated Plaintiff’s job placement due to the culmination of several

circumstances, none of which were discriminatory or retaliatory. Rather, Defendant states that

Plaintiff was unable to keep up with the heavy workload of both systems, and—because Plaintiff

was not previously trained in the Mid-Tier system—she was struggling with the work for Mid-




                                                5
Tier. Mr. Moran asserts that he planned to appoint Ms. Chuhdray to ISSM for Mid-Tier; however,

that never came to fruition.

       Plaintiff alleges that her discriminatory removal continued in May 2014, when Plaintiff’s

supervisor, Ms. Hickman, began to search for Plaintiff’s replacement. However, Ms. Hickman did

not begin this search until after Plaintiff: 1) failed the Security Plus certification examination; and

2) indicated that she did not intend to retake the examination. Plaintiff was officially removed

from the ISSM position on June 11, 2014, slightly less than three weeks before Plaintiff’s term

was set to expire on June 30, 2014. Plaintiff was replaced in the position by Tracy Nelson—a

white female who held a Security Plus certification prior to her appointment as ISSM. Upon her

appointment to DCMS ISSM, Ms. Nelson served as the ISSM for both Mainframe and Mid-Tier.

C.     Withdrawing All Meaningful Work from Plaintiff

       Plaintiff alleges numerous incidents which she claims support her allegation that Defendant

withdrew all meaningful work from her. These incidents can be sorted into four categories: 1) the

Green Belt project; 2) the alleged behavior of Mr. Moran to frustrate Plaintiff’s ability to do her

job; 3) denial of access to certain computer systems; and 4) Plaintiff’s training of Kirk Shelby.

Importantly, Plaintiff also attested to the fact that she was overworked to the point where she did

not have time to sufficiently study for the Security Plus certification exam (Doc. 22, Stewart Dep.

at 92:19–21).

                The Green Belt Project

       Plaintiff claims that the Mr. Layton, the original coach for the Green Belt project, had

deemed the project as “doomed to fail.” (Doc. 23-7, Stewart Dep. at 58:10–15). After hearing

this, Plaintiff contacted her supervisor—and the project owner—Ms. Parsons; Ms. Parsons

disagreed with Mr. Layton’s assessment. (Id. at 59:7–14). While working on the project, Plaintiff




                                                  6
claims she had a difficult time determining what management’s goals were for the project,

describing Mr. Layton as “unavailable and unwilling [ ] to coach” her. (Id. at 60:8–9). Plaintiff

states that Mr. Layton would decline meeting invitations despite his schedule being clear or he

would, at the last minute, cite an emergency and be unable to attend a meeting. (Id. at 60:8–22).

       As of December 12, 2017, the Green Belt project was still ongoing and Plaintiff was still

assigned to the project. (Id. at 62:2–12). Mr. Layton was no longer actively involved with the

project but was still named as the project coach. (Id. at 63:4–9). Ms. Parsons had “assumed the

project, as far as coaching it, running it, [and] leading.” (Id. at 62:2–12).

       Ms. Parsons states that she asked Plaintiff to be the lead on the Green Belt project and that

there was “misdirection” between Plaintiff and other team members. Some of the team members

complained of Plaintiff’s leadership, with one individual stating that the meetings “were in chaos”

after Ms. Parsons delegated leadership to Plaintiff. (Doc. 23-5, Parsons Dep. at 32:15–20).

Another felt as if Plaintiff was keeping information from her. (Id. at 31:9–33:17). Further, Ms.

Parsons asserts that, at some point, Plaintiff conveyed to the others that the Green Belt project had

been canceled when it had not been. (Id. at 34:12–35:6).

       Ms. Parsons acknowledges that Plaintiff came to her with concerns that Mr. Layton did not

attend most of the meetings and that Mr. Layton was not wholly involved with the project. Ms.

Parsons asserts that a new coach has since been assigned to the project and that, as such, she has

dealt with many of the problems that Plaintiff has brought to her attention. (Id. at 37:16–39:19).

       Plaintiff has not received any disciplinary action as a result of the Green Belt project, nor

has she been threatened with reprisal because of this project.           Likewise, Plaintiff has not

complained of any loss of material benefits due to her involvement with this project. (See Doc.




                                                  7
23-7, Stewart Dep. at 62:14–22). The only “negative consequence[]” that Plaintiff complains of

is the disorganization of the project, which resulted in “chaos and confusion.” (Id. at 62:17–20).

                Mr. Moran’s alleged behavior

        As more thoroughly discussed below, Plaintiff alleges a longstanding tenuous relationship

between herself and Security Manager Guy Moran. Here, Plaintiff complains that Mr. Moran has

impeded her ability to successfully complete her required work assignments since 2013. Plaintiff

complains that such impediments have destroyed her reputation and hampered her ability to

receive special assignments and promotions. (Doc. 22-1, Stewart Dec. at 8, 13). Plaintiff generally

alleges that Mr. Moran routinely objected to what she was doing or found ways to frustrate her

purpose, belittled and marginalized her, and painted her to be “an angry black woman” to others

in the office. (Id. at 8).

        Plaintiff alleges that the bifurcation of the DCMS ISSM position, discussed supra, is also

evidence of Mr. Moran discriminatorily removing work from her. After her removal from the

ISSM position, Plaintiff claims that the harassment continued. According to Plaintiff, in October

2014, while Plaintiff was Configuration Manager (“CM”) for DCMS, Mr. Moran reassigned a

project that was rightfully hers to a white female CM from a different system. (Doc. 22-1, Stewart

Dec. at 9). Plaintiff claims that the other CM completed the assignment—a test plan template—

incorrectly and that such template has been in use since 2014 despite Plaintiff offers to personally

correct or recreate the test plan template. (Id.).

        Plaintiff’s next allegations center around a series of interconnected incidents in autumn

2015. Plaintiff states that Mr. Moran systematically depleted her work assignments. (Doc. 22-1,

Stewart Rebut. at 26). While Darryle “Lee” Gross served as Plaintiff’s supervisor, Mr. Gross

delegated the duty of assigning work to Mr. Moran; but Mr. Gross did not delegate any of his




                                                     8
supervisory duties to Mr. Moran. (Doc. 22-4, Gross Dep. at 19:20–20:15). It appears that on or

before, October 19, 2015, Plaintiff voiced concerns to Mr. Gross that Mr. Moran would not assign

Plaintiff any meaningful work. (Doc. 30-2, Gross Dep. Ex. 6). Mr. Gross, in turn, reached out to

Mr. Moran and instructed Mr. Moran to provide Plaintiff with “meaningful work.” (Doc. 22-4,

Gross Dep. Ex. 10).       Mr. Moran responded stating that Plaintiff did not have the proper

qualifications to complete much of the workload that currently needed to be done and that he was

having difficulties finding work that Plaintiff could complete. After some back and forth, on

November 6, 2015, Mr. Gross wrote a detailed email to Mr. Moran instructing him to find Plaintiff

work that she could do and to make sure that work was “meaningful.” Mr. Gross’ November 6,

2015 email, in full, states:

        I understood you to say, per you [sic] last two messages, that you do not have any
        meaningful work to assign to Doris Stewart in DCMS.

        Please take a few moments and seriously reconsider this position. it [sic] is my job
        to insure that all resources assigned to ZTCCB are actively and meaningfully
        employed. If at all possible, I want you to find her something to actively work on.
        I have gone on record with telling all that you, as the SM, are responsible for
        delegating out the day-to-day work taskings for DCMS. For you to continue to
        ignore Doris in not giving her assignments to work on simply augments her case
        against you and DFAS in this area of claiming discrimination in assigning work to
        her. From what I can gather, she is claiming being blocked from Customer Contact,
        being kept out of the loop on FISCAM and Audit efforts, and not being able to do
        her Job as a CM. However, she seems to think she can be the RM.

        I have been advised that we cannot move her to another project, or put her on special
        assignment without her consent. To do so could be considered retaliation; we shall
        will [sic] not go there. Since she is ours to employ on DCMS, you must consider
        what she can do and get her started doing it. And “it” must be meaningful work. If
        she was the ISSM before, why can’t she be the ISSM again? If you tell me she
        couldn’t do the job, then what did you do with her, make her the RM & or [sic] the
        CM? At what point do we say she can’t do her appointed job, and we then have to
        either put her on a Performance Improvement Plan (PIP), requiring documentation,
        or something. Unfortunately, I think she is holding the stronger hand right now, due
        to lack of documentation. I think we need to give her meaningful work, and
        document her failures, as they occur.




                                                 9
       If you still cannot find anything for her to do, let me know. I want you to take the
       time to lay out for me, what every other person in DMCS normal role is, and what
       their day to day activities encompass. It’s alright to say she can’t program, but that
       doesn’t mean she can’t test FISCAM, or be a RM, or a CM, and be successful.

       Provide this information by COB 11/13/15, or assurances that you have found her
       work to do.

(Doc. 30-2, Gross Dep. Ex. 12). One week later, Mr. Moran appointed Plaintiff as the DCMS

Main Frame Configuration and Release Manager and requested that Plaintiff aid with a Black Belt

project. (Doc. 30-3, Moran Dep. Ex. 20). Thus, it was approximately three and a half weeks from

the time Plaintiff first informed Mr. Gross of her lack of “meaningful work” and her being assigned

“meaningful work.”

               Denied access to computer system/program

       Plaintiff claims that in late-2016 or early-2017, Defendant denied her access to certain

computer programs—such as “eMASS”—which interfered with her ability to complete a special

assignment. (Doc. 30, Resp. at 7) (citation omitted). Plaintiff states that she needed access to

eMASS to be able to complete her special assignment and that without access to eMASS,

completing the job was like working “with [her] hands tied behind [her] back.” (Doc. 23-7,

Stewart Dep. at 46:20–21). Plaintiff contends that she completed the necessary form to get eMASS

access and gave that form to her supervisor, Ms. Parsons. However, Ms. Parsons stated that

Plaintiff “couldn’t have the access” to eMASS because Plaintiff was not the ISSM. (Id. at 45:13–

16). Plaintiff obtained access to eMASS during the second month of her first special assignment.

(Id. at 43:20–44:2).

       Ms. Parsons states that Plaintiff’s access to eMASS was terminated due to Plaintiff’s

inactivity on the system. (Doc. 23-5, Parsons Dep. at 68:4–6). Ms. Parsons states that the required

form was submitted to the necessary person for Plaintiff to regain access to the eMASS system;




                                                10
however, there was a delay in processing Plaintiff’s request. (Id. at 7–13). Ms. Parsons asserts

that Plaintiff did not need access to eMASS to complete the special assignment. As such, given

the delay in getting Plaintiff’s request processed, Ms. Parsons directed Plaintiff to complete the

work by having the ISSM or SM download a spreadsheet which contains the controls and—after

Plaintiff updates the spreadsheet, return the spreadsheet to the ISSM or SM to upload the update,

until her access to eMASS request was processed. (Id. at 68:14–70:7). Furthermore, Plaintiff

admits that she was able to complete the workload without access to the eMASS system. (See

Doc. 23-7, Stewart Dep. at 42:14–24). Ms. Parsons states that while access to eMASS would not

have been inappropriate, it was also not necessary. (Doc. 23-5, Parsons Dep. at 68:19–69:8). Ms.

Parsons maintains that this did not create any extra work for the Plaintiff. (Id. at 70:19–71:2).

               Training Kirk Shelby

       Another point of contention is that while Plaintiff was serving as Configuration Manager

(“CM”), Plaintiff’s supervisor, Ms. Parsons, had Plaintiff train another individual—Kirk Shelby—

to prepare him to serve as CM. It appears that sometime after Plaintiff trained Mr. Shelby, Mr.

Shelby assumed the role of CM. (See Doc. 23-4, Nelson Dep. at 31:10–32:6). Plaintiff asserts

that Ms. Parsons “removed some of Plaintiff’s job duties and gave them to Kirk Shelby, a white

male co-worker, who lacked experience. (Deposition of Abigail Parsons, March 13, 2018, pg. 84–

85).” (Doc. 30, Resp. at 10) (emphasis added). Thus, Plaintiff appears to acknowledge that not

all of her job responsibilities had been removed during the time in which Mr. Shelby worked as

the primary CM.

       Ms. Parsons details this event differently. Ms. Parsons noticed that Plaintiff was the only

person trained in the CM role and was concerned that nobody was adequately trained to serve as

Plaintiff’s back-up. Ms. Parsons stated that she likes to have at least two people trained in each




                                                 11
position in the event that the primary was unavailable, the back-up would be able to sufficiently

handle any problems that arose during the primary’s absence. As such, Ms. Parsons set out to train

another individual—Mr. Shelby—to learn Plaintiff’s CM role so that if Plaintiff was out sick or

on vacation, Mr. Shelby would be able to adequately cover the position. So, Ms. Parsons had

Plaintiff train Mr. Shelby and afterwards, for a period of time, Mr. Shelby served as the Primary

CM while Plaintiff served as the back-up CM. Thus, during this temporary training period, Mr.

Shelby and Plaintiff’s roles were reversed.          Plaintiff still retained some of her CM job

responsibilities during this time and was to assist Mr. Shelby with the primary CM duties.

        Ms. Parsons acknowledges that some of Plaintiff’s CM responsibilities were reallocated to

Mr. Shelby during this temporary training period which would result in a decline in Plaintiff’s

home system workload. But Ms. Parsons claims that to have given Plaintiff “additional workload”

to supplement her home system workload. (Doc. 23-5, Parsons Dep. at 84:10–85:19).

D.      Denied access to special assignments and promotions

        Plaintiff generally alleges that she was denied access to special assignments. (Doc. 22-1,

Stewart Dec. at 1). However, the record indicates—and Plaintiff admits—that “Plaintiff has

extensive experience and was tasked by Defendant to perform multiple special assignments with

other offices, departments, and/or branches outside of her home system.” (Doc. 30, Resp. at 6

(citing Docs. 23-5, Parsons Dep. at 44–47; 23-3, Moran Dep. at 75, 94); 18. 2 Plaintiff admits

elsewhere that Ms. Hickman “moved me to outside special assignments over and over again.”

(Doc. 22-1, Stewart Rebut. at 19).




2
  “Plaintiff told Abigail Parsons that she was given special assignments, rather than work on her home
system, as a form of punishment by Moran.” (Doc. 30, Resp. at 18 (citing Doc. 23-5, Parsons Dep. at 101)).


                                                   12
        Further, while Plaintiff draws the Court’s attention to a large amount of alleged conduct in

her Response to Defendant’s Motion for Summary Judgment, Plaintiff has failed to point to any

record evidence to support the contention that Defendant failed to promote her. (See generally

Doc. 30, Resp.). 3 However, in Plaintiff’s first Declaration, when asked what type of opportunities

she had been denied, Plaintiff responded that she had “been deemed qualified for a GS-13 2210

position and have been referred to the selecting official. I have not been selected.” (Doc. 22-1,

Stewart Dec. at 13). Plaintiff states that withdrawal of workload—upon which her third factual

allegation is based and is fully described supra—“placed [her] at a clear disadvantage for all

promotional opportunities which would have had to occur outside of DCMS because there were

no promotion opportunities within the home system.” (Doc. 22-1, Stewart Dec. at 8).

        Additionally, Plaintiff contends that, because her work assignments were being diverted to

other individuals, she was stripped of opportunities that would lead to potential promotions and

special assignments. However, the record also reflects that, when Plaintiff approached her

supervisors with her concerns that she did not have enough to work on, her supervisors would

routinely attempt to find more substantial work for Plaintiff. (Doc. 23-5, Parsons Dep. at 86:20–

88:17). Even when Mr. Moran was slow to assign Plaintiff “meaningful work” in autumn 2015,

the record reflects that shortly after Plaintiff contacted her supervisor, Mr. Gross, with concerns

that she was not being assigned “meaningful work,” Mr. Gross quickly contacted Mr. Moran and

directed Mr. Moran to assign Plaintiff “meaningful work,” as evidenced by Plaintiff being

appointed DCMS Main Frame Configuration and Release Manager in November 2015.




3
 The Court acknowledges that Plaintiff points to the revocation of the Command Center Lead opportunity
but, because Plaintiff alleges that separately from the more general failure to promote claim, the Court will
discuss such alleged conduct below.


                                                     13
E.     False Accusations

       Plaintiff asserts that Mr. Moran spread a malicious rumor about her to at least one other

individual affiliated with DFAS. According to Plaintiff, Mr. Moran told a DFAS Customer, Diana

Ritzert, that Plaintiff was planning on revoking Ms. Ritzert’s security access. (Doc. 30, Resp. at

17 (citing Doc. 23-6, Ritzert Dep. at 18)). Plaintiff claims that Ms. Ritzert approached her about

Mr. Moran’s statement. Ms. Ritzert allegedly informed Plaintiff that she did not believe Mr.

Moran, but she wished to apprise Plaintiff of the situation. (Doc. 22-1, Stewart Dec. at 4).

       Ms. Ritzert’s recollection of the conversation differs from Plaintiff’s. Ms. Ritzert states

that she had a conversation with Mr. Moran in which he informed her that Plaintiff was telling

others that “him or [Plaintiff] was going to remove some access.” (Doc. 23-6, Ritzert Dep. at

18:6–10). However, Ms. Ritzert asserts that she does not remember “anybody saying we’re going

to remove your access.” (Id. at 18:11–12). She merely remembers Mr. Moran saying that Plaintiff

was telling others this information and that such information was not true. (Id.).

F.     System Manager’s Alleged Offensive Behavior

       Plaintiff additionally asserts that she was frequently harassed and belittled by Mr. Moran.

Plaintiff predicates this claim on her perception that alleged statements made by Mr. Moran and

others were implicitly directed at her.

       First, Plaintiff asserts that, on numerous occasions, Mr. Moran referred to her as an “angry

black woman.” Despite these numerous alleged incidents, Plaintiff can only point to one specific

date that Mr. Moran allegedly made this statement: during a 2014 FISCAM meeting in front of

several witnesses. Mr. Moran insists that he has never referred to Plaintiff as such. Additionally,

despite Plaintiff’s contention that Mr. Moran made such comment about her in a meeting in front




                                                14
of several witnesses, no one independently recollects Mr. Moran using such a term in reference to

Plaintiff during the 2014 FISCAM meeting or at any other time.

          Plaintiff also asserts that while Mr. Moran was speaking to another co-worker he made a

comment along the lines of: “I loves me some Denzel Washington.” Plaintiff states that Mr. Moran

had not previously been speaking about film and had not been talking about other actors or

actresses; rather, Mr. Moran merely stated the comment concerning Denzel Washington. (Doc.

23-7, Stewart Dep. at 157:11–19). Mr. Moran states that he vaguely recalls discussing film with

another co-worker; the subject of Denzel Washington’s filmography was discussed; and Mr.

Moran expressed his appreciation for Denzel Washington’s body of work. (Doc. 22-15, Moran

Dec. at 6). No other person witnessed this statement. 4

          Plaintiff next alleges that Mr. Moran made an offensive comment regarding her

appearance, and that she received certain work assignments because she dressed in a particular

manner. In her Declaration, Plaintiff asserts that Mr. Moran made the “pretty dress” comment

while she “was walking through [her project team] work area,” yet no one other than Plaintiff

remembers Mr. Moran making such a comment. However, in her deposition, Plaintiff states that

no one witnessed Mr. Moran make this alleged comment. (Doc. 23-7, Stewart Dep. at 162:9–11).

And Mr. Moran categorically denies ever having commented that Plaintiff received “special

assignments because [she’s] pretty and wear[s] all those pretty dresses.” (Docs. 22-15, Moran

Dec. at 15–16; 23-3, Moran Dep. at 55:25–56:1).

          Plaintiff also asserts that Mr. Moran asked Plaintiff if she wanted to listen to the rapper Lil’

Wayne with him. Plaintiff asserts this question was posed in front of a group of individuals and

that she was the only African American individual in that group. Mr. Moran denies asking Plaintiff



4
    The co-worker to whom Mr. Moran was speaking has since retired and has not been deposed in this case.


                                                    15
if she wanted to listen to Lil’ Wayne with him. Furthermore, no one has an independent

recollection of Mr. Moran asking Plaintiff if she wanted to listen to the rapper with him.

       Finally, Plaintiff states that on May 14, 2015, while Mr. Moran was speaking to a co-

worker—or just after finishing a conversation with a co-worker—he commented: “I haven’t been

to the gun range lately.” (See Docs. 23-7, Stewart Dep. at 157:20–25, 162:15–165:2; 22-1, Stewart

Dec. at 4). Plaintiff concedes that: Mr. Moran did not say her name in association with this

comment; she could not see Mr. Moran at the time he made the comment because there was a wall

between them; and she was unable to identify who Mr. Moran was allegedly speaking to when the

comment was made. (Doc. 22-1, Stewart Dep. at 157:20–165:5). Nevertheless, Plaintiff asserts

that she is positive that this comment was a threat and that the threat was directed at her. Plaintiff

admits to feeling frightened by the comment. Mr. Moran denies ever making such a comment.

While Mr. Morn admits to owning at least one firearm, he contends he never made the alleged

comment. Further, when asked, nobody recalled Mr. Moran making such a comment.

       After Mr. Moran allegedly made this comment, Plaintiff informed her supervisor, Mr.

McTyer. Plaintiff maintains that her supervisor approved her to telework 100% of the time until

he could finish investigating Plaintiff’s complaint about this comment. (Doc. 22-1, Stewart Dec.

at 12; Stewart Rebut. at 15). 5 However, Plaintiff’s supervisors assert that nobody has been

formally approved to telework 100% of the time. Plaintiff’s supervisor has however developed a

telework schedule that allows Plaintiff to work from home for 60% of the time. Thus, Plaintiff

works from home three days per week, and works at the office two days per week. The days that

Plaintiff works in the office correlate to the days that Mr. Moran works from home. Thus,




5
 Beyond Plaintiff’s own statements, the record is unclear as to whether Plaintiff had ever formally been
approved to telework 100% of the time.


                                                  16
Plaintiff’s supervisor maintains that he developed a work schedule that would limit interaction

between Mr. Moran and Plaintiff. (See Doc. 23-1, Gross Dep. at 15:9–17:6, 23:9–25).

        Nevertheless, Plaintiff asserts that she notified her supervisors of the alleged harassment,

but her supervisors failed to resolve the issue. Plaintiff alleges that her supervisors’ failure to

respond to these alleged belittlements and threats reflects her employer’s condonation of what

Plaintiff alleges to be a hostile situation. (Id.). 6 However, Mr. McTyer states that he did conduct

a thorough investigation and that he was unable to verify any of Plaintiff’s claims. Mr. McTyer

maintains that Mr. Moran denied making all the comments Plaintiff attributes to him and nobody

remembers Mr. Moran making such comments; as such, it essentially turned into a he said/she said

situation. (Doc. 22-9, McTyer Dec. at 3).

G.      Plaintiff denied access to required meeting

        Plaintiff’s factual basis stems from an audit readiness meeting that occurred on May 13,

2015. Plaintiff was informed that her presence was required at the meeting. (Doc. 23-7, Stewart

Dep. at 71:9–10). Nonetheless, Plaintiff reached out to her supervisors to verify that she was

required to attend the meeting and her supervisors confirmed that her attendance was necessary.

(Id. at 71:12–13). On the day of the meeting, Plaintiff proceeded to the meeting room. However,

before she could enter the room, Mr. Moran gestured to Plaintiff and she stopped short of entering

the meeting. (See Doc. 23-7, Stewart Dep. at 72:3–7, 77:20–78:7). Plaintiff contends that Mr.

Moran waited for a group of people to enter into the room before he spoke with her. (Id. at 72:8–

9). According to Plaintiff, Mr. Moran blocked the doorway—thus, inhibiting Plaintiff’s entry into

the meeting room—and loudly, and in an offensive manner, asked Plaintiff why she was at the



6
 “Therefore, our management chain is also responsible for the harassing activity in my opinion. Their lack
of attention to these extreme issues of concern feels as if they condoned his behavior.” (Doc. 22-1, Stewart
Dec. at 10).


                                                    17
meeting as her presence was not required. (Id. at 72:10–13; 77:20–78:7). Plaintiff informed Mr.

Moran that she was instructed by her supervisor to attend. (Id. at 74:22–23, 79:5–6). She then

stepped around Mr. Moran, entered the meeting room, and took her seat. (Id. at 73:16–19).

       After Plaintiff took her seat, Mr. Moran angrily reentered the meeting room, gathered his

belongings, left the meeting, and did not return until the next day. (Id. at 73:21–23; Doc. 23-2,

Moran Dep. at 78:8–9). Mr. Moran states that he left the meeting because his blood pressure had

skyrocketed and he needed to visit the onsite nurse. (Doc. 23-3, Moran Dep. at 75:17–21).

       Sometime during the meeting, and despite Mr. Moran never returning to the meeting,

Plaintiff left. (See Doc. 22-6, Ritzert Dep. Ex. 1, Ritzert Dec. at 3). Plaintiff claims to have felt

humiliated by Mr. Moran’s treatment of her just before the meeting. She states that everyone in

the room witnessed Mr. Moran belittle her and that, throughout the meeting, she felt as if everyone

was judging her because of Mr. Moran’s behavior before the meeting and his refusal to return to

the meeting. (Doc. 23-7, Stewart Dep. at 76:3–25).

       However, despite Plaintiff’s assertion that numerous people witnessed Mr. Moran’s alleged

tirade, no person recalls the incident in the manner that Plaintiff describes. Ms. Nelson states that

she did not hear any raised voices from outside the meeting room immediately prior to Plaintiff’s

entry into the room. (Doc. 23-4, Nelson Dep. at 38:16–23). Further, Ms. Nelson had no

independent recollection of Mr. Moran blocking Plaintiff from entering the meeting room. (Id. at

57:2–7). Ms. Ritzert did not see Mr. Moran block Plaintiff from entering the meeting room. (Docs.

22-6, Ritzert Dec. at 3; 23-6, Ritzert Dep. at 19:1–11). Ms. Hickman did not witness Mr. Moran

physically obstructing Plaintiff’s path into the meeting room, nor did she receive any independent

information that would corroborate Plaintiff’s version of the encounter. (Doc. 22-2, Hickman Dec.

at 7). Her knowledge of the situation is limited to Mr. McTyre informing her via instant message




                                                 18
that Mr. Moran had left the meeting. (Id. at 25:5–7). Ms. Hickman spoke with Mr. Moran at his

desk and told him that it was being requested that he rejoin the meeting, but Mr. Moran declined

to rejoin due to his medical state at the time. Ms. Hickman accompanied Mr. Moran to the nurse’s

station. (Id. at 25:17–27:10).

        For his part, Mr. Moran states that he “did not physically touch her or prevent her from

entering the room. [He] asked her why are you here and she told [him] that her manager told her

to come. . . [He] told her that was fine. [He] got [his] items and left the meeting room.” (Doc. 22-

15, Moran Dec. at 7). Mr. Moran denies that he yelled at Plaintiff, caused a scene at the meeting,

or blocked Plaintiff’s access to the meeting. (Id.). David Chaffin recalls that:

        Mr. Guy Moran approached and spoke to the [Plaintiff] before entering the meeting.
        Mr. Guy Moran informed the [Plaintiff] that her attendance was not required at this
        particular session. [Plaintiff] did not respond to Mr. Guy Moran’s statement to the
        [Plaintiff] and entered and attended the session in question.

(Doc. 22-8, Chaffin Dec. at 4).

H.      Revocation of Command Center Lead Director position

        Plaintiff’s penultimate factual basis centers around a conversation that she had with her

supervisor that took place on August 14, 2015. 7 Plaintiff maintains that, in the course of this

conversation, Ken McTyer approached her and stated that he and Ms. Hickman decided to offer

her the position of DCMS Command Center Lead Director. (Doc. 22-1, Stewart Dec. at 7).

Plaintiff accepted the alleged offer on the spot. (Id.). Plaintiff then claims that shortly after she

accepted the Command Center Lead position, the offer was revoked and she was not given any

reasoning as to why it was revoked. (Id.).




7
 There is some confusion as to whether this alleged incident took place in August 2015, as Plaintiff claims.
Ms. Hickman believes the incident may have taken place in August 2014. (See Doc. 22-2, Hickman Dec.
at 8).


                                                    19
       Defendant contends that Plaintiff was not actually offered the position. Mr. McTyer states

that he “asked [Plaintiff] would she consider the position. I was not the approving authority.”

(Doc. 22-9, McTyer Dec. at 3). When asked if she recalled whether Plaintiff had ever been offered

the DCMS Command Center Lead position, Ms. Hickman answered “No.” (Doc. 23-2, Hickman

Dep. at 33:17–19). Additionally, Ms. Hickman states that she had no “involvement with removing

[Plaintiff’s] name from consideration” for the Command Center Lead position and that she was

unaware of “any involvement Mr. Moran had with this decision”. (Doc. 22-2, Hickman Dec. at 8–

9). Further, Mr. Moran stated that he was “not aware” of Plaintiff being offered the Command

Center Lead position. (Doc. 23-3, Moran Dep. at 94:6–14). When asked if he was “aware that the

[Command Center Lead position] was offered to [Plaintiff] and then withdrawn within 24 hours[,]”

Mr. Moran responded: “I heard that. I read that. But I was not aware of it” at the time. (Id. at

94:18–22).

I.     Reprisal for Pointing out Security Flaws

       Plaintiff last asserts that she was retaliated against for pointing out security flaws in the

systems on which she worked. Plaintiff states that in July 2013 and again in March 2014, she

notified Mr. Moran of “overreaching security access flaws and a flaw where operations gained

access to date and files” were subject to manipulation. (Doc. 22-1, Stewart Dec. at 7). Plaintiff

asserts that she also voiced concerns to Ms. Ritzert and Mr. Hansen about these security issues

sometime in 2014. Shortly thereafter, Mr. Moran changed her work assignment and she was

removed as the ISSM for Mid-Tier, effectively halving her job responsibilities. Plaintiff asserts

that Mr. Moran removed the ISSM for Mid-Tier role from her as a way to punish Plaintiff for

pointing out these security flaws. When questioned about the situation, Mr. Moran stated that he




                                                20
was already aware of the issues and some of the items mentioned by Plaintiff were already being

worked on. (Doc. 22-15, Moran Dec. at 8).

       Defendant does not dispute that it was within Plaintiff’s job responsibilities to disclose

security flaws and unauthorized access to DFAS. (Doc. 23-2, Moran Dep. at 80:11–14). Further,

Defendant insists that it had no problem with Plaintiff pointing out these security flaws (Id. at

80:20–21); rather, Defendant seems to have a problem with the time, place, and manner that

Plaintiff chose to point out these security flaws. In her deposition, Ms. Ritzert states:

       I felt that Doris was -- she was making comments regarding flaws in the system
       and I have no problem with that. But the purpose of the meeting that I was
       discussing was to put controls together so that we could actually come up with tests
       to identify those flaws. So I just felt that she was trying to point out those flaws
       before we actually got there.

(Doc. 23-6, Ritzert Dep. at 39:22–40:5). When asked why this meeting was the improper place to

disclose the security flaws, Ms. Ritzert responded:

       We were meeting with Ernst & Young, the purpose of that meeting was to discuss
       our system, and their job was to help us set up these controls, these FISCAM
       controls. And so that meeting was to discuss our system so they had an
       understanding of what our system was about, so that they could assist us in setting
       up those controls.

(Id. at 40:24–41:6). In her sworn declaration, Ms. Ritzert states that Plaintiff used the Ernst &

Young FISCAM testing meeting as a:

       forum to point out those issue that she saw as flaws in the system security. This was
       not the place or time for this type [of] discussion. Additionally, Ms. Stewart was
       making comments without fully understanding or investigating the facts. She had
       an agenda in that meeting and it was not FISCAM. Her behavior put the rest of us
       on defense, making the meeting uncomfortable as we did not know when an attack
       was coming our way. Ms. Stewart got up and walked out about 3/4 of the way
       through the discussion . . . and did not return. After her departure, discussions were
       very productive, informative and without conflict.

(Doc. 22-6, Ritzert Dec. at 3–4).

       Defendant has now moved for summary judgment on all of Plaintiff’s claims.


                                                 21
                                II.     STANDARD OF REVIEW

        Defendant moves for summary judgment pursuant to Rule 56 of the Federal Rules of Civil

Procedure. Summary judgment is appropriate when “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); Berry v.

Supervalu Holdings, Inc., 669 F.3d 714, 716–17 (6th Cir. 2012). The Court’s purpose in

considering a summary judgment motion is not “to weigh the evidence and determine the truth of

the matter” but to “determine whether there is a genuine issue for trial.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 249 (1986). A genuine issue for trial exists if the Court finds a jury

could return a verdict, based on “sufficient evidence” in favor of the nonmoving party; evidence

that is “merely colorable” or “not significantly probative,” however, is not enough to defeat

summary judgment. Id. at 249–50.

        The party seeking summary judgment shoulders the initial burden of presenting the Court

with law and argument in support of its motion as well as identifying the relevant portions of “ ‘the

pleadings, depositions, answers to interrogatories, and admissions on file, together with the

affidavits, if any,’ which it believes demonstrates the absence of a genuine issue of material fact.”

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986) (quoting Fed. R. Civ. P. 56). If this initial

burden is satisfied, the burden then shifts to the nonmoving party to set forth specific facts showing

that there is a genuine issue for trial. See Fed. R. Civ. P. 56(e); see also Cox v. Kentucky Dep’t of

Transp., 53 F.3d 146, 150 (6th Cir. 1995) (after burden shifts, nonmovant must “produce evidence

that results in a conflict of material fact to be resolved by a jury”).

        In considering the factual allegations and evidence presented in a motion for summary

judgment, the Court “views factual evidence in the light most favorable to the non-moving party

and draws all reasonable inferences in that party’s favor.” Barrett v. Whirlpool Corp., 556 F.3d

502, 511 (6th Cir. 2009). But self-serving affidavits alone are not enough to create an issue of fact


                                                   22
sufficient to survive summary judgment. Johnson v. Washington Cty. Career Ctr., 982 F. Supp.

2d 779, 788 (S.D. Ohio 2013) (Marbley, J.). “The mere scintilla of evidence to support [the non-

moving party’s] position will be insufficient; there must be evidence on which the jury could

reasonably find for the [non-moving party].” Copeland v. Machulis, 57 F.3d 476, 479 (6th Cir.

1995); see also Anderson, 477 U.S. at 251.

       When ruling on a Motion for Summary Judgment the Court “need only consider the cited

materials, but it may consider other materials in the record.” Fed. R. Civ. P. 56(c)(3). The Court

is not obligated to sift through the voluminous record to find evidence favorable to one party’s

case. Fullen v. City of Columbus, No. 2:08-cv-263, 2011 WL 1303639, at *4 (S.D. Ohio Mar. 31,

2011) (Watson, J.), aff’d, 514 F. App’x 601 (6th Cir. 2013) (citing Newswick v. CSX Transp., Inc.,

692 F. Supp. 2d 866, 882 (S.D. Ohio 2010); Tucker v. Tennessee, 539 F.3d 526, 531 (6th Cir.

2008)). Furthermore, a “declaration used to support or oppose a motion must be made on personal

knowledge, [and] set out facts that would be admissible in evidence . . . .” Fed. R. Civ. P. 56(c)(4).

                                       III.   DISCUSSION

       Plaintiff has brought forth nine factual allegations under three different causes of action—

disparate treatment discrimination, hostile work environment, and retaliation—alleging that

Defendant has violated Title VII. Title VII states that it is an “unlawful employment practice for

an employer . . . to discriminate against any individual . . . because of [her] race, color, religion,

sex, or national origin,” 42 U.S.C. § 2000e-2(a)(1). Likewise, it is unlawful for an employer to

take retaliatory measures against its employees because she “has made a charge . . . or participated

in any manner in any in an investigation” under Title VII. 42 U.S.C. § 2000e-3(a). However, the

United States Supreme Court reminds courts that Title VII is not a tool to resolve the “petty slights

or minor annoyances” that are so common in the workplace, Burlington N. & Santa Fe Ry. Co. v.



                                                 23
White, 548 U.S. 53, 68 (2006), for Title VII is not a “general civility code for the American

workplace.” Oncale v. Sundowner Offshore Servs. Inc., 523 U.S. 75, 80 (1998).

       The Defendant contends that it is entitled to summary judgment in its favor on all of

Plaintiff’s claims. Defendant argues that Plaintiff cannot establish all necessary elements of a

prima facie case of workplace discrimination. (Doc. 22, Mot. at 35–36). Similarly, Defendant

states that Plaintiff has failed to establish a prima facie showing of a hostile work environment.

(Id. at 49–52). Finally, Defendant again asserts that Plaintiff has not and cannot sufficiently

demonstrated a prima facie retaliation case. (Id. at 58). Plaintiff maintains that there remains a

genuine issue of material fact as to all of her claims and, as such, summary judgment would be

improper. The Court will address all of Plaintiff’s claims in turn.

A.     Disparate Treatment

       Plaintiff alleges that she received disparate treatment because of her race, color, and sex;

Plaintiff asserts that the nine factual allegations contained her Complaint all demonstrate illegal

discrimination imputable to the Defendant. For its part, Defendant denies Plaintiff’s allegations

and maintains that summary judgment is proper on all nine of Plaintiff’s discrimination claims as

there is no genuine issue of material facts on which a jury may deliberate. Plaintiff correctly points

out that “[t]he ultimate issue in any disparate treatment case is whether the complaining party was

intentionally discriminated against due to his or her membership in a statutorily protected class.”

(Doc. 30, Resp. at 3) (emphasis in original). And for the reasons that follow, the Court finds that

Plaintiff has failed to show that Defendant intentionally discriminated against her due to her race,

color, and/or sex.

       When there is no direct evidence that a defendant’s motivation was discriminatory, a

plaintiff must prove discrimination through “circumstantial evidence that is founded on a prima




                                                 24
facie demonstration of discrimination.” McDonnell Douglas Corp. v. Green, 411 U.S. 792, 803

(1973). As direct evidence is “evidence that proves the existence of a fact without requiring any

inferences,” Rowan v. Lockheed Martin Energy Sys., Inc., 360 F.3d 544, 548 (6th Cir. 2004)

(citations omitted), Plaintiff has not proffered to the Court direct evidence that Defendant’s

motivation was discriminatory; as such, the Court shall apply the burden-shifting analysis laid out

in McDonnell Douglas.

       Under McDonnell Douglas, the plaintiff must first establish a prima facie case of

discrimination. Fullen v. City of Columbus, 514 F. App’x 601, 605 (6th Cir. 2013) (citing Upshaw

v. Ford Motor Co., 576 F.3d 576, 584 (6th Cir. 2009)). To establish a prima facie case of

workplace discrimination, a plaintiff must establish that: “(1) [s]he is a member of a protected

class; (2) [s]he was qualified for the job; (3) [s]he suffered an adverse employment decision; and

(4) [s]he was replaced by a person outside the protected class or treated differently than similarly

situated non-protected employees.” White v. Baxter Healthcare Corp., 533 F3d 381, 391 (6th Cir.

2008) (citations omitted).

       If the plaintiff establishes a prima facie showing of discrimination, the burden then shifts

to the defendant to provide legitimate and non-discriminatory reasons for its acts. The burden

shifts back to the plaintiff to demonstrate that the defendant’s proffered reasons are mere pretext

for discrimination. See Tex. Dep’t of Comm. Affairs v. Burdine, 450 U.S. 248, 252–53 (1981).

       To establish pretext, a plaintiff may offer evidence that demonstrates defendant’s proffered

reason: “(1) has no basis in fact, (2) did not actually motivate the action, or (3) was insufficient to

warrant the action.” Horn v. City of Cleveland, 674 F. App’x 511, 515 (6th Cir. 2017) (citing

Seeger v. Cincinnati Bell Tel. Co., LLC, 681 F.3d 274, 285 (6th Cir. 2012)). The plaintiff bears

the burden of demonstrating that the defendant’s “reasons (each of them, if the reasons




                                                  25
independently caused [the] employer to take the action it did) are not true.” Smith v. Chrysler

Corp., 155 F.3d 799, 805–06 (6th Cir. 1998) (quoting Kariotis v. Navistar Int’l Trans. Corp., 131

F.3d 672, 676 (7th Cir. 1997)). A proffered reason is not considered pretext unless plaintiff shows

“the reason was false, and that discrimination was the real reason.” Seeger, 681 F.3d at 285 (citing

St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 515 (1993)). Thus, irrespective of the method a

plaintiff uses to rebut the defendant’s reasons, the plaintiff bears the burden of producing

“sufficient evidence from which the jury could reasonably reject [the defendant’s] explanation and

infer that the defendant [] intentionally discriminated against” her. Seeger, 681 F3d at 285 (quoting

Clark v. Walgreen Co., 424 F. App’x 467, 474 (6th Cir. 2011)) (alteration in original and internal

quotes omitted).

       Defendant has not disputed the first and second elements of the prima facie showing of a

discrimination case. (See Doc. 22, Mot. at 36). Instead Defendant argues that Plaintiff cannot

establish that she: 1) suffered an adverse employment action; and 2) was treated less favorably

than similarly situated non-protected co-workers. (Id. at 41).

       Plaintiff asserts that the adverse employment actions fall into two categories: 1) Defendant

attempted to manufacture a “negative job performance record for Plaintiff, as a preliminary step

to terminating her employment,” and 2) Defendant removed Plaintiff’s job responsibilities as the

first step in terminating Plaintiff’s employment. (Doc. 30, Resp. at 7).

       An adverse employment action is “a significant change in employment status, such as

hiring, firing, failing to promote, reassignment with significantly different responsibilities, or a

decision causing a significant change in benefits.” White v. Burlington N. & Santa Fe Ry. Co.,

364 F.3d 789, 798 (6th Cir. 2004), aff’d, 548 U.S. 53 (2006) (citation omitted). “[R]eassignments

without salary or work hour changes do not ordinarily constitute adverse employment




                                                 26
decisions . . . .” Kocsis v. Multi-Care Mgmt., Inc., 97 F.3d 876, 886 (6th Cir. 1996). Such a

reassignment may rise to the level of an adverse employment action “if it constitutes a demotion

evidenced by ‘a less distinguished title, a material loss of benefits, significantly diminished

material responsibilities, or other indices that might be unique to a particular situation.’”

Burlington N. & Santa Fe Ry., 364 F.3d at 797 (citing Kocsis, 97 F.3d at 886) (emphasis added).

Further, “de minimis employment actions are not materially adverse and, thus, not actionable.”

Mitchell v. Vanderbilt Univ., 389 F.3d 177, 182 (6th Cir. 2004) (citing Bowman v. Shawnee State

Univ., 220 F.3d 456, 462 (6th Cir. 2000)). “The employment action must be ‘more disruptive than

a mere inconvenience or an alteration of job responsibilities’”; as such, a mere “bruised ego” does

not amount to an adverse employment action. Creggett v. Jefferson Cty. Bd. of Educ., 491 F.

App’x 561, 565 (6th Cir. 2012) (citation omitted); Burlington N. & Santa Fe Ry., 364 F.3d at 797

(citation omitted).

       To be considered similarly-situated, “[t]he plaintiff need not demonstrate an exact

correlation with the employee receiving more favorable treatment[,]” rather, “the plaintiff and the

employee with whom the plaintiff seeks to compare . . . herself must be similar in ‘all of the

relevant aspects.’” Ercegovich v. Goodyear Tire & Rubber Co., 154 F.3d 344, 352 (6th Cir. 1998)

(quoting Pierce v. Commw. Life Ins. Co., 40 F.3d 796, 802 (6th Cir. 1996), abrogated in part by

Carter v. Toyota Tsusho America, Inc., 529 F. App’x 601 (6th Cir. 2013)) (emphasis in original

and footnote omitted). A similarly-situated individual “must have dealt with the same supervisor,

have been subject to the same standards and have engaged in the same conduct without

differentiating or mitigating circumstances that would distinguish their conduct or their employer’s

treatment of them for it.” Mitchell v. Toledo Hosp., 964 F.2d 577, 583 (6th Cir. 1992). These




                                                27
factors are not “rigid requirements” but are merely factors for the court to consider. 8 Henry v.

Abbott Labs., 651 F. App’x 494, 501 (6th Cir. 2016); see also Ercegovich, 154 F.3d at 352.

Plaintiff bears the burden of establishing that the individual with whom she compares herself is

similar to her “in all relevant aspects.” See id. “[G]eneralized and vague allegations” are

insufficient. Id. at 147.

        Assuming that Plaintiff can establish a prima facie case of unlawful workplace

discrimination, Defendant argues that Plaintiff has not submitted evidence that shows that

Defendant’s legitimate and non-discriminatory explanations for its actions are pretext for

discrimination. (See Doc. 31, Rep. at 24). There are three ways that a plaintiff may establish the

pretexual nature of an employer’s stated reason for an adverse employment action: “(1) the reason

has no basis in fact, (2) the reason did not actually motivate the [employment action], or (3) the

reason was insufficient to motive the [employment action].” Alberty v. Columbus Twp., 730 F.

App’x 352, 361 (6th Cir. 2018) (citing Manzer v. Diamond Shamrock Chems. Co., 29 F.3d 1078,

1087 (6th Cir. 19994), overruled on other grounds by Gross v. FBL Fin. Servs., Inc., 557 U.S. 167

(2009)). “In challenging an employer’s action, an employee ‘must demonstrate that the employer’s

reasons (each of them if the reasons independently caused [the] employer to take the action it did)

are not true.’” Smith v. Chrysler Corp., 155 F.3d 799, 805–06 (6th Cir. 1998) (quoting Kariotis v.

Navistar Int’l Trans. Corp., 131 F.3d 672, 676 (7th Cir. 1997)). “[A] reason cannot be pretext for

discrimination unless it is shown both that the reason was false, and that discrimination was the

real reason.” Seeger, 681 F.3d at 285 (alteration omitted) (quoting St. Mary’s Honor Ctr. v. Hicks,

509 U.S. 502, 515 (1993)). Therefore, irrespective of the method a plaintiff uses to rebut


8
 “Courts should not assume, however, that the specific factors discussed in Mitchell are relevant factors in
cases arising under different circumstances, but should make an independent determination as to the
relevancy of a particular aspect of the plaintiff’s employment status and that of the non-protected
employee.” Ercegovich, 154 F3d at 352.


                                                    28
defendant’s reasons, a plaintiff “always bears the burden of producing sufficient evidence from

which the jury could reasonably reject the defendant’s explanation and infer that the defendant

intentionally discrimination against h[er].” Id. (alterations omitted).

       The Court finds that all nine of Plaintiff’s discrimination claims fail for two reasons. First,

Plaintiff cannot establish a prima facie case of race, color, or gender discrimination. Second, even

if Plaintiff established the prima facie case of workplace discrimination, she has not proffered to

the Court evidence that supports the conclusion that Defendant’s legitimate and non-

discriminatory reasons are pretextual. As such, and for the reasons more thoroughly discussed

below, Defendant’s Motion for Summary Judgment on Plaintiff’s disparate treatment claims is

GRANTED.

               Denial of Certification

       Plaintiff has pointed to only one certification that she has been denied, the Security Plus

clearance. However, Plaintiff has failed to demonstrate that: 1) being denied the Security Plus

certification was an adverse employment action; and 2) that a similarly situated individual outside

of Plaintiff’s protected classes was treated more favorably. Plaintiff asserts that her supervisor’s

denying her the opportunity to study for the Security Plus exam during work hours is evidence of

adverse employment. (Doc. 30, Resp. at 7). The Court does not agree. Plaintiff has failed to

provide the Court with record evidence, beyond her own beliefs and assumptions, that she was

denied a Security Plus clearance due to her race, color, and/or sex. Rather, the record shows that

Plaintiff was denied the Security Plus certification because she failed the necessary examination.

Others too have been denied the certification Plaintiff sought because they failed the necessary

examination.




                                                 29
        Without corroborating evidence, Plaintiff’s assertions that: 1) Defendant routinely allowed

others to study for the examination during workhours; 2) Mr. Moran and Ms. Hickman conspired

to assign Plaintiff more work so to prevent her from studying for the examination; and 3) some

entity within the Department of Defense changed the format of the Security Plus certification

examination to block Plaintiff from attaining a Security Plus clearance, are insufficient to form a

prima facie case of discrimination.

                Removal from ISSM

        Plaintiff argues that her removal as ISSM for DCMS amounts to disparate treatment. The

Court does not agree. Even taking Plaintiff’s assertion that she was removed as the ISSM for Mid-

Tier because Mr. Moran was disgruntled over Plaintiff pointing out and resolving perceived

security flaws in the Mid-Tier system, such a reason is not predicated upon Plaintiff’s race, color,

or sex. Thus, because Plaintiff has failed to direct the Court to record evidence that suggests that

her removal as ISSM for Mid-Tier was based upon her belonging to a protected class, this portion

of Plaintiff’s claim necessarily fails.

        Further, even if Plaintiff could establish a prima facie showing of discrimination based

upon the attempted bifurcation of the ISSM position, Defendant has proffered to the Court a

legitimate and non-discriminatory reason for the action. Mr. Moran stated that he sought to

bifurcate the ISSM position into two roles because working on both systems created more work

than one person could effectively handle. (See Doc. 23-3, Moran Dep. at 31:25–32:24; 22-15,

Moran Dec. at 7). Plaintiff herself seems to give legitimacy to this explanation as Plaintiff

contends that, due to her heavy workload as ISSM for DCMS, she was unable to sufficiently study

for the Security Plus examination. As such, Plaintiff has failed to rebut Defendant’s neutral and

non-discriminatory reason for removing half of her workload.




                                                30
       Turning to Plaintiff’s argument that her complete removal from the ISSM role on June 11,

2014, also amounted to discrimination, the Court disagrees. Plaintiff’s removal from ISSM a mere

19 days before her term was set to expire was, at most, de minimis and not actionable under Title

VII. Importantly, record evidence indicates that Plaintiff did not—and did not intend to—take the

examination a second time in order to remain in her ISSM position. (Doc. 22-2, Hickman Dec. at

2). As such, Plaintiff cannot establish a prima facie showing of discrimination when: 1) the System

Manager attempted to bifurcate DCMS’s ISSM position in April 2014 and halved Plaintiff’s job

duties; and 2) she was completely removed from the ISSM position on June 11, 2014.

               Withdrawal of Meaningful Work

       As outlined supra, Plaintiff complains of four instances which she states evidence

Defendant’s discriminatory removal of meaningful work: 1) the Green Belt project; 2) the alleged

behavior of Mr. Moran to frustrate Plaintiff’s ability to do her job; 3) denial of access to certain

computer systems; and 4) Plaintiff’s training of Kirk Shelby. For the reasons that follow, the Court

finds in favor of the Defendant.

       First, Plaintiff contends that the Green Belt project coach’s lack of involvement in the

project amounted to unlawful discrimination. The Court does not agree. Plaintiff admits that she

has suffered no negative consequences as a result of the original project coach’s lack of

involvement with the project. (Doc. 23-7, Stewart Dep. at 61:13–18, 62:14–20). Without a

showing of some actual adverse employment action, Plaintiff cannot establish the third element of

a prima facie showing of disparate treatment because of her involvement in the Green Belt project.

As such, the Court finds that Plaintiff has not met her burden on this portion of her third disparate

treatment claim.




                                                 31
        Taking Plaintiff’s assertion that her lack of access to the eMASS system frustrated her

ability to perform the special assignment as true, the Court still finds that Plaintiff’s lack of access

to the eMASS system does not establish a prima facie case of disparate treatment. Plaintiff admits

that she was able to complete the workload without access to the eMASS system. (See Doc. 23-

7, Stewart Dep. at 42:14–24; see also Doc. 23-5, Parsons Dep. at 70:15–72:2). Additionally,

Plaintiff has failed to direct the Court to record evidence upon which a reasonable jury could find

that Plaintiff’s lack of access to eMASS was based upon her race, color, or sex. Thus, this portion

of Plaintiff’s third claim necessarily fails.

        The Court next turns to Plaintiff’s contention that Mr. Moran’s withdrawal of work

amounts to discrimination.       The Court is not persuaded.       Plaintiff’s argument is primarily

predicated upon Mr. Moran’s lack of assigning her “meaningful work” in late 2015. Yet the record

reflects that when Plaintiff contacted her supervisor—at that time, Mr. Gross—to inform him that

she lacked “meaningful work,” Mr. Gross promptly set out to address the situation. Shortly after

Mr. Gross’s and Plaintiff’s in-person meeting, Mr. Gross emailed Mr. Moran asking about what

Plaintiff’s current assignments were and instructing Mr. Moran to assign Plaintiff “meaningful

work,” if Mr. Moran had not already done so. (Doc. 22-4, Gross Dep. Ex. 10). Mr. Moran

responded within the hour stating he would look into what he could assign to plaintiff given her

skill set. (Id.). A few days later, Mr. Gross again reached out to Mr. Moran urging him to

reconsider his position that he did not have any suitable work to assign to Plaintiff. Within a week

of that exchange, Plaintiff was appointed DCMS Main Frame Configuration and Release Manager

and was asked to participate on the Black Belt project. Therefore, less than a month passed

between Plaintiff informing Mr. Gross that she had no “meaningful work” and Plaintiff being

assigned “meaningful work.” It is also important to note that Mr. Moran was not in Plaintiff’s




                                                  32
supervisory chain. It appears Mr. Moran was at least partially in charge of assigning work to

Plaintiff, but there is no indication in the record that Mr. Moran ever had supervisory authority

over Plaintiff. Rather, that authority remained with Mr. Gross, Mr. McTyer, or Mr. Hansen. (Id.

at 19:20–20:15; Doc. 22-9, McTyer Dec. at 2; Doc. 22-1, Stewart Dep. at 93:15–19). Ultimately,

the Court finds this three-and-a-half-week period in which Plaintiff lacked “meaningful work” to

be, at most, de minimis and not actionable under Title VII.

       Turning to Plaintiff’s last complaint contained within her third discrimination claim, the

Court finds that Defendant requiring Plaintiff to train Mr. Shelby insufficient to establish a prima

facie case of workplace discrimination. Alternatively, even if Plaintiff were able to establish a

prima facie showing of disparate treatment, Plaintiff has failed to rebut Defendant’s legitimate and

non-discriminatory reasons for the action. Plaintiff cannot establish that she suffered an adverse

employment action when Defendant required her to train Kirk Shelby. During the training period,

Mr. Shelby, temporarily, assumed Plaintiff’s role as the lead CM. While Mr. Shelby served in

Plaintiff’s role, Plaintiff served in Mr. Shelby’s role as backup CM. During Plaintiff’s temporary

tenure as backup CM, she still retained some of her job responsibilities. Further, Plaintiff’s salary

did not decrease during this role reversal and neither did she lose any other material benefit. The

Court acknowledges that Plaintiff’s home system workload decreased while she served as backup

CM during Mr. Shelby’s training period; however, Plaintiff’s supervisor assigned her “additional

workload” to supplement her home system workload. (Doc. 23-5, Parsons Dep. at 85:15–19).

Thus, while Plaintiff’s workload may have been different during this time period, it was not

significantly diminished. As such, the Court finds that to the extent that Plaintiff suffered from an

adverse employment action while serving as Mr. Shelby’s backup, such employment action was

de minimis.




                                                 33
        Even assuming arguendo that Plaintiff established a cognizable disparate treatment claim

due to her and Mr. Shelby’s temporary role reversal, Plaintiff has failed to demonstrate that

Defendant’s legitimate and non-discriminatory reasons for this are mere pretext for discrimination.

Defendant states Mr. Shelby temporarily assumed Plaintiff’s role as primary Configuration

Manager so to adequately familiarize himself with the role so if Plaintiff was unavailable,

somebody, who was trained in that position, was available should an emergency arise. (See Doc.

23-5, Parsons Dep. at 84:6–85:4). Plaintiff has not drawn the Court’s attention to any record

evidence that demonstrates that this facially non-discriminatory reason is pretextual.

                Denied Access to Special Assignments and Promotions

        The Court will first address Plaintiff’s allegation that she was denied promotions due to

her race, color, and/or sex. Plaintiff has failed to draw the Court’s attention to any specific

promotion 9 that she was denied. (See Doc. 30, Resp. at 7–12). Instead, Plaintiff generally alleges

that despite being highly successful in her job, she has been passed over for promotions. (Id. at 5–

6).

        A review of the record shows that Plaintiff applied for one GS-13 promotion during the

timeframe that the Complaint covers. Defendant used a competitive selection process to choose

the candidate for promotion. (Doc. 23-7, Stewart Dep. at 176:16–19). But Plaintiff has failed to

direct the Court to record evidence that Defendant’s decision to hire another qualified candidate

over the Plaintiff amounts to illegal discrimination. Essentially Plaintiff complains that because

she was not interviewed, despite being “found qualified and referred,” that Defendant’s decision

to not interview her and select another for the promotion was discriminatory. (See Doc. 23-7,



9
  Plaintiff complains of one specific promotion that she alleges was offered to her and then subsequently
withdrawn due to Mr. Moran’s interference. However, Plaintiff has brought that allegation in her eighth
claim and, as such, will be discussed below.


                                                   34
Stewart Dep. at 176:16–179:2). Plaintiff has not pointed the Court to record evidence from which

a reasonable jury could conclude that Defendant’s choice to promote someone other than Plaintiff

was predicated upon Plaintiff’s race, color, and/or sex.

       The Court now turns to Plaintiff’s complaint that she was denied the opportunity to work

on special assignments because of her race, color, and/or sex.          In Plaintiff’s Response to

Defendant’s Motion for Summary Judgment, Plaintiff states: “Plaintiff has extensive experience

and was tasked by Defendant to perform multiple special assignments with other offices,

departments, and/or branches outside of her home system.” (Doc. 30, Resp. at 6) (citations

omitted). Plaintiff makes similar admissions throughout the record. (See, e.g., Doc. 22-1, Stewart

Rebut. at 19 (Ms. Hickman “moved me to outside special assignments over and over again.”); Doc.

22-1, Stewart Dep. at 93:6–11 (“I was able to do the workload and was able to do it well . . . to the

point where again, that is evidenced with the special assignments that I was sent to. I was sent in

help with ISSM’s workload.”)). As such, the Court finds that, contrary to Plaintiff’s assertion,

Defendant has not denied Plaintiff access to special assignments. Plaintiff has failed to direct the

Court to any specific special assignment Defendant did not allow Plaintiff to work; thus, this

coupled with Plaintiff’s statements that Defendant has assigned multiple special assignments

demonstrates that Plaintiff has failed to establish a prima facie case of disparate treatment on this

portion of her discrimination claim.

               False Accusations

       Plaintiff’s fifth disparate treatment claim is predicated upon Mr. Moran allegedly making

false accusations about Plaintiff to other individuals. Plaintiff has failed to demonstrate how, even

if Plaintiff’s allegation is taken as true, such false allegations amount to an adverse employment




                                                 35
action. Such “false allegations” never culminated in a significant change in Plaintiff’s employment

status.

                 System Manager’s Offensive Conduct

          Plaintiff’s sixth cause of action focuses solely on inappropriate comments that Mr. Moran

allegedly made to or about Plaintiff. Plaintiff alleges that Mr. Moran made several comments that

were racially charged, sexually motivated, or threatening. However, even if Plaintiff’s allegations

are taken as true, she cannot succeed on this claim as Plaintiff has failed to demonstrate that the

unsavory remarks of a co-worker amount to or resulted in a significant change in Plaintiff’s

employment status.

                 Denied Access to Meeting

          Plaintiff’s next claim is based upon Mr. Moran allegedly impeding Plaintiff’s entrance into

a May 2015 audit readiness meeting. Taking Plaintiff’s version of the event as true, the Court

finds that Plaintiff has nonetheless failed to establish how Mr. Moran’s actions constitute an

adverse employment action. Plaintiff was delayed in entering the room by some short amount of

time and there is no indication that Mr. Moran’s alleged actions caused Plaintiff to be late for the

meeting. The record also reflects that Plaintiff voluntarily chose to leave the meeting early despite

Mr. Moran never returning to the meeting after the encounter in the doorway. The Plaintiff has

not proffered facts upon which a reasonable jury could conclude that such events amount to an

adverse employment action on Defendant’s behalf.

                 Revocation of Command Center Lead

          Taking Plaintiff’s version of the events as true, the reneging of the Command Center Lead

offer does not amount to disparate treatment. Plaintiff does not explain how the Command Center

Lead position would have materially affected her salary, benefits, or responsibilities; she stated




                                                  36
only that such a position is a platform for “very high visibility” as a stepping stone to advancement

to a GS-13 position. (See Doc. 23-7, Stewart Dep. at 179:17–180:9). For an action to be adverse,

an employee must demonstrate some tangible negative consequence rather than illusory damages.

Plaintiff has failed to demonstrate what material benefits she would have gained had the Command

Center Lead promotion not been reneged. As such, Plaintiff has failed to establish the third

necessary element of a prima facie showing of disparate treatment.

               Reprisal for Addressing Security Flaws

       By Plaintiff’s own admission, Defendant’s employee allegedly took no negative action

against Plaintiff because she pointed out security flaws. As such, Plaintiff has necessarily failed

to show how such “reprisal” against her was predicated upon her race, color, and/or sex, as is

required to establish a cognizable disparate treatment claim under Title VII. Furthermore,

Defendant has identified a legitimate and non-discriminatory reason for administering any reprisal

against Plaintiff: Defendant states that Plaintiff’s time, place, and manner of pointing out these

security flaws was inappropriate as she chose to voice these security concerns during a meeting on

a different matter in front of individuals who worked outside of the Department of Defense.

       Even considering all of Plaintiff’s allegations collectively, the Court finds that Plaintiff has

failed to demonstrate how Defendant’s actions caused a significant change in Plaintiff’s

employment status. Plaintiff continues to receive high marks in her employee evaluations;

Defendant has accommodated her work schedule so to limit her exposure with Mr. Moran and

other co-workers with whom Plaintiff does not have a collegial relationship; Defendant has not

decreased Plaintiff’s salary or significantly changed Plaintiff’s responsibilities. Additionally,

Plaintiff has failed to demonstrate how she was treated less favorably than individuals outside of

her protected class who are similarly situated to her in all relevant aspects. As such, the Court




                                                 37
finds that Plaintiff’s claims—either taken collectively or individually—do not support a prima

facie showing of disparate treatment under Title VII; therefore, Defendant’s Motion for Summary

Judgment as to all of Plaintiff’s disparate treatment claims is GRANTED.

B.     Hostile Work Environment

       To succeed under a hostile work environment theory of discrimination, Plaintiff must

demonstrate that: “(1) she belonged to a protected group, (2) she was subject to unwelcome

harassment, (3) the harassment was based on [her] race, [color, and sex,] (4) the harassment was

sufficiently severe or pervasive to alter the conditions of employment and create an abusive

working environment, and (5) the defendant knew or should have known about the harassment and

failed to act.” Williams v. CSX Transp. Co., Inc., 643 F.3d 502, 511 (6th Cir. 2011) (citing Moore

v. KUKA Welding Sys. & Robot Corp., 171 F.3d 1073, 1078–79 (6th Cir. 1999)) (footnote omitted).

This test “has both objective and subjective components.” Williams v. Gen. Motors Corp., 187

F.3d 553, 566 (6th Cir. 1999); see also Wade v. Automation Personnel Servs., Inc., 612 F. App’x

291, 296 (6th Cir. 2015) (“The conduct must be objectively hostile or abusive, and the victim must

also subjectively regard the environment as abusive.”) (citing Knox v. Neaton Auto Prods. Mfg.,

375 F3d 451, 459 (6th Cir. 2004); Harris, 510 U.S. at 21–22)). Further, “the issue is not whether

each incident of harassment standing alone is sufficient to sustain the cause of action in a hostile

environment case, but whether—taken together—the reported incidents make out such a case.”

Williams v. Gen. Motors Corp., 187 F.3d 553, 562 (6th Cir. 1999).

       Plaintiff bases her claim on the same nine factual bases discussed in the Court’s analysis

of her disparate treatment claim. Defendant does not challenge that Plaintiff belongs to a protected

group, but does challenge the remaining four elements necessary to bring a successful claim for

hostile work environment.




                                                38
                 Subject to Unwelcome Harassment

        Aside from Plaintiff’s personal perception, there is no record evidence to lead a reasonable

jury to reach the conclusion that the following factual bases were at all related to, or motivated by,

Plaintiffs sex, race, or color: 1) her denial of a Security Plus certification; 2) her removal from the

ISSM position; 3) Defendant not assigning her special assignments; 4) the revocation of a

promotion; 5) Defendant’s withdrawal of all meaningful work; and 6) being punished for pointing

out security flaws. However, the record supports the existence of a genuine issue of material facts

as to whether Plaintiff suffered unwelcome harassment for those factual bases that pertain to the

indisputably strained relationship between Plaintiff and Mr. Moran. That tension existed between

Mr. Moran and Plaintiff is clear from the testimony of nearly every declarant and/or deponent in

this case. It is not the role of the Court to make the factual determination as to whether this tension

rose to the level of unwelcome harassment; such determination should remain with the factfinder.

Accordingly, the Court finds that Plaintiff has sufficiently established that there is a genuine issue

of material fact as to the factual bases that directly involve Mr. Moran’s interactions with Plaintiff:

1) Mr. Moran’s purported false accusations concerning the revocation of security credentials;

2) Mr. Moran’s alleged offensive behavior; and 3) Plaintiff being barred from required meetings.

                 Severity or Pervasiveness of Alleged Harassment

        Even assuming arguendo that the remaining conduct Plaintiff has complained of was

motivated by Plaintiff’s sex, race, or color, these actions do not rise to the requisite level of severity

or pervasiveness necessary to establish an actionable harm under Title VII. The Sixth Circuit has

explained that

        a plaintiff must demonstrate that the workplace is permeated with discriminatory
        intimidation, ridicule, and insult that is sufficiently severe or pervasive to alter the
        conditions of the victim’s employment and create an abusive working
        environment . . . . Conduct that is not severe or pervasive enough to create an
        objectively hostile or abusive work environment—an environment that a


                                                   39
       reasonable person would find hostile or abusive is beyond Title VII’s purview.
       Likewise, if the victim does not subjectively perceive the environment to be
       abusive, the conduct has not actually altered the conditions of the victim’s
       employment, and there is no Title VII violation.

Virgilio v. Potter, 59 F. App’x 678, 681 (6th Cir. 2003) (quoting Harris v. Forklift Sys., Inc., 510

U.S. 17, 21–23 (1993)) (internal quotes and citations omitted); see also Howard v. Bd. of Educ. of

Memphis City Schs., 70 F. App’x 272, 282 (6th Cir. 2003). “In sum, the plaintiff’s evidence must

be sufficient to show that the alleged conduct constituted an unreasonably abusive or offensive

work-related environment or adversely affected the employee’s ability to do his or her job.”

Moore, 171 F.3d at 1079 (citing Erebia v. Chrysler Plastic Prods. Corp., 772 F.2d 1250, 1256 (6th

Cir. 1985)).

       “‘Simple teasing,’ offhand comments, and isolated incidents (unless extremely serious)

will not amount to discriminatory changes in the ‘terms and conditions of employment.’”

Faragher v. City of Boca Raton, 524 U.S. 775, 788 (1998) (citing Oncale, 523 U.S. at 81).

“Isolated incidents may constitute discriminatory changes only if extremely serious.” Ault v.

Oberlin Coll., 620 F. App’x 395, 400 (6th Cir. 2000) (quoting Faragher, 524 U.S. at 788) (internal

quotes omitted). But a “work environment viewed as a whole may satisfy the legal definition of

an abusive work environment . . . even though no single episode crosses the Title VII threshold.”

Williams, 187 F.3d at 564.

       The Court does not find any of the remaining instances—considered alone or

collectively—to be “severe or pervasive” enough to alter the conditions of Plaintiff’s employment,

and, hence, actionable under Title VII. Rather, Mr. Moran’s conduct and words directed at

Plaintiff was much more akin to “personal conflict.” While Mr. Moran may have created an

uncomfortable situation by confronting Plaintiff prior to the May 13, 2015 audit readiness meeting,

there is no evidence to suggest that his conduct was so severe or pervasive to alter Plaintiff’s



                                                40
conditions of employment or create an abusive environment. The same is true of the “false

accusations and threats” Mr. Moran’s allegedly made about Plaintiff to Ms. Ritzert regarding the

potential revocation of her security credentials. Ms. Ritzert’s testimony reflects that Mr. Moran

was simply reassuring her that neither Plaintiff, nor he, would revoke her security credentials.

(Doc. 23-6, Ritzert Dep. at 17:21–18:21). Even if the Court were to afford the most beneficial

interpretation of the conversation to Plaintiff, and Mr. Moran did tell Ms. Ritzert not to believe

rumors being spread by Plaintiff, this conduct is relatively innocuous and certainly does not rise

to the level of severe or pervasive.        Mr. Moran’s alleged comments concerning Denzel

Washington, Lil’ Wayne, and Plaintiff getting special assignments because she is pretty and wears

pretty dresses are, if true, inappropriate at worst. The Sixth Circuit has held that offensive language

is not necessarily actionable under Title VII because “Title VII was not meant to create a ‘general

civility code,’ and the ‘sporadic use of abusive language, gender-related jokes, and occasional

teasing’ are not sufficient to establish liability.” Clark v. United Parcel Serv., Inc., 400 F.3d 341,

352 (6th Cir. 2005) (quoting Faragher, 524 U.S. at 788). Mr. Moran’s comment regarding him

“not having been to the gun rage lately” is even less actionable because there is absolutely no

record evidence to indicate that the comment was directed at or in reference to Plaintiff.

       The Court agrees with Defendant’s contention that “[b]eing called an ‘angry black woman,’

more than once by a co-worker, in the workplace is, or could be objectively characterized as

‘offensive.’ However, a repeated, offensive comment does not come close to a level deemed

‘severe or pervasive’ by the [Sixth Circuit].” (Doc. 22, Mot. at 56) (citing Phillips v. UAW

International, 854 F.3d 323, 328 (6th Cir. 2017) citing Williams v. CSX Transp. Co., 643 F.3d 502,

513 (6th Cir. 2011) (finding no hostile work environment where defendant “call[ed] Jesse Jackson

and Al Sharpton ‘monkeys’ and [said] that black people should ‘go back to where [they] came




                                                  41
from’” among other racist comments); Reed v. Procter & Gamble Mfg. Co., 556 F. App’x 421,

432 (6th Cir. 2014) (no hostile work environment where plaintiff was subjected to race-based

comments and his supervisor stood behind him and made a noose out of a telephone cord); Clay

v. United Parcel Serv., Inc., 501 F.3d 695, 707̽08 (6th Cir. 2007) (fifteen racially-motivated

comments and instances of disparate treatment over a two-year period were isolated, not pervasive,

and therefore not actionable under Title VII)).

       In sum, even when taken together, Mr. Moran’s actions and words do not rise to the

requisite level of “severe or pervasive” and Plaintiff has failed to set forth a prima facie claim for

hostile work environment. As such, this Court need not consider whether Defendant knew of the

alleged harassment and what steps were taken to address it. Defendant’s Motion for Summary

Judgment as to Plaintiff’s hostile work environment claim is GRANTED.

C.     Retaliation

       As before, Plaintiff brings all nine of her factual allegations under Title VII’s retaliation

cause of action. Similarly, Plaintiff has failed to establish a prima facie showing of retaliation and,

as such, the Defendant is entitled to summary judgment.

       Title VII prohibits an employer from retaliating against an employee who “made a charge,

testified, assisted, or participated in any manner in an investigation, proceeding, or hearing under

this subchapter.” 42 U.S.C. § 2000e-3(a). In order to bring a successful claim for retaliation under

Title VII, a plaintiff must show “that the challenged action well might have ‘dissuaded a reasonable

worker from making or supporting a charge of discrimination.’” Burlington N. & Santa Fe Ry.,

548 U.S. at 54 (quoting Rochon v. Gonzales, 438 F.3d 1211, 1219 (D.C. Cir. 2006). However,

retaliation does not encompass “trivial” harms; rather, a plaintiff must show material adversity.

Id. While this is an objective standard, its application “often depends on a constellation of



                                                  42
surrounding circumstances, expectations, and relationship which are not fully captured by a simple

recitation of the words used or the physical acts performed.” Id. at 69 (quoting Oncale, 523 U.S.

at 81–82).

        Title VII retaliation claims based on circumstantial evidence are subject to McDonnell

Douglas’ familiar burden shifting framework. See Mansfield v. City of Murfreesboro, 706 F.

App’x 231, 236 (6th Cir. 2017) (citing McDonnell Douglas, 411 U.S. at 802–04). Thus, Plaintiff

must establish a prima facie case of retaliation; Defendant is afforded the opportunity to rebut any

showing of a prima facie case with legitimate and nonretaliatory reasons for its actions; then the

burden shifts back to Plaintiff to show that Defendant’s reasons are mere pretext. See id. (citing

Evans v. Prof’l Transp., Inc., 614 F. App’x 297, 300 (6th Cir. 2015)). 10 The elements of a prima

facie case of retaliation are:

        (1) That [s]he engaged in an activity protected by Title VII; (2) that the defendant
        knew of this exercise of [her] protected rights; (3) that the defendant consequently
        took an employment action adverse to plaintiff; and (4) that there is a causal
        connection between the protected activity and the adverse employment action.

Strouss v. Mich. Dept. of Corrections, 250 F.3d 336, 342 (6th Cir. 2001); see also Jackson v. Pepsi-

Cola, Dr. Pepper Bottling Co., 783 F.2d 50, 54 (6th Cir. 1986), cert. denied, 478 U.S. 1006 (1986).

Establishing a prima facie case of retaliation is not an onerous endeavor. EEOC v. Avery Dennison

Corp., 104 F.3d 858, 861 (6th Cir. 1997).




10
   “If [Plaintiff] succeeds in making out the elements of a prima facie case of retaliation, the burden of
production shifts [to the employer] to articulate a legitimate, non-retaliatory reason for the termination[].
If the [employer] satisfies its burden of production, the burden shifts back to [Plaintiff] to show that the
reason was a pretext for retaliation. Although the burden of production shifts between the parties, the
[Plaintiff] bear[s] the burden of persuasion through the process.” Mansfield, 706 F. App’x at 236 (quoting
Evans, 614 F. App’x at 300) (changes in original and internal quotes omitted).


                                                     43
               Prima Facie Case

               a.      Title VII Protected Activity and Defendant’s Knowledge of Protected
                       Activity
       Defendants do not contest that Plaintiff satisfies the first two elements necessary to make

a prima facie showing of retaliation.    Plaintiff engaged in a Title VII protected activity by filing

a complaint with the EEOC on September 14, 2015. Likewise, Defendant does not dispute, that

Defendant became aware of Plaintiff’s engagement in a protected activity on September 14, 2015.

As such, the first and second prongs of Plaintiff’s Title VII retaliation claim have been met.

               b.      Adverse Employment Action and Connection between Action and
                       Protected Activity
       Defendant contends that there is no distinguishable difference between the alleged conduct

of which Plaintiff complains of prior to her protected activity and the conduct that she alleges

occurred after her participation in a protected activity. Plaintiff contends that the same nine factual

bases she used to support her discrimination and hostile work environment claims raise genuine

issues of material fact that should be submitted to a jury. (See Doc. 30, Resp. at 31).

       Making all reasonable inferences in favor of the Plaintiff, the Court finds that Plaintiff has

failed to demonstrate the existence of an adverse employment action. The Court is mindful that

“[a] plaintiff’s burden of establishing a materially adverse employment action is less onerous in

the retaliation context than in the anti-discrimination context.” Spellman v. Ohio Dep’t of Transp.,

244 F. Supp. 3d 686, 703 (S.D. Ohio 2017) (Sargus, C.J.) (citing Michael v. Caterpillar Fin. Servs.

Corp., 496 F.3d 584, 596 (6th Cir. 2010)). In Burlington N. & Santa Fe Ry., the Supreme Court

found that, for retaliation claims, an adverse employment action is any action that might deter a

reasonable employee “from making or supporting a charge of discrimination.” 548 U.S. at 68–69.




                                                  44
As such, the same conduct that does not qualify as an adverse employment action for

discrimination claims can amount to an adverse employment action for retaliation claims.

        Next, the Court notes that the vast majority of the alleged conduct relied upon by Plaintiff

occurred before she filed her EEOC Complaint or commenced the present lawsuit. Specifically:

        1) Plaintiff as denied her Security Plus certification in late-2013 or early-2014;
        2) Plaintiff was removed from her appointment as Security manager in June 2014;
        3) False accusations regarding the revocation of security credentials were allegedly
           made in February or March 2015;
        4) Mr. Moran allegedly denied Plaintiff access to a meeting in May 2015;
        5) Plaintiff’s alleged offer for the Command Center Lead Director position was
           revoked in August 2015;
        6) Plaintiff was allegedly reprised against for pointing out security flaws in 2013
           or 2014; and
        7) As discussed above, Plaintiff has failed to show that she was denied access to
           special assignments and/or promotions.
Plaintiff cannot feasibly connect an adverse employment action to her participation in a protected

activity on the basis of these grounds. The only remaining viable grounds on which Plaintiff may

base a claim for retaliation are: 1) removal of all meaningful work, and 2) ongoing offensive

behavior by Mr. Moran. 11 Thus, the Court shall only consider those factual allegations related to

the withdrawal of all meaningful work that Plaintiff alleges occurred after September 14, 2015.

        Even assuming arguendo that Defendant’s alleged withdrawal of all meaningful work and

Mr. Moran’s ongoing conduct (excepting his five, specifically alleged comments that were made

prior to Plaintiff filing her EEOC Complaint) constitute an adverse employment action, Plaintiff

has failed to show a causal connection between her protected activity and those actions. “In order

to establish a causal connection between the protected conduct and the adverse action, a plaintiff

must produce enough evidence of a retaliatory motive such that a reasonable juror could conclude


11
  It appears from the record that all five of Mr. Moran’s specifically alleged comments occurred prior to
September 2015, and Plaintiff does not specifically contend that any of the comments were made after
September 2015. However, this factual basis is broad enough that the Court will consider other instances
of alleged abuse/offensive behavior


                                                   45
that the adverse action would not have occurred but for [her] engagement in protected activity.”

Mansfield, 706 F. App’x at 236–37 (quoting Russell v. Kloeckner Metals Corp., No. 3-13-0316,

2014 WL 1515527, at *3 (M.D. Tenn. Apr. 18, 2014)); see also Univ. of Tex. Sw. Med. Ctr. v.

Nassar, 570 U.S. 338, 359–60 (2013).          Further, “vague and generalized” and “conclusory

allegations are insufficient to establish causation.” Allen v. Mich. Dep’t of Corr., 165 F.3d 405,

413 (6th Cir. 1999).

       The Court finds it telling that Plaintiff does not direct the Court’s attention to any specific

employment action undertaken by Defendant after Plaintiff filed her EEOC Complaint that was

allegedly violative of Title VII. Rather, Plaintiff vaguely offers that “evidence set forth in [17

pages of her Response] create genuine issues of material fact regarding whether [Plaintiff] was

subjected to retaliation for the filing of her EEO Complaint and the filing and litigation of this

lawsuit.” (Doc. 30, Resp. at 31). As noted above, the vast majority of the activity of which Plaintiff

complains predates her filing of the EEOC Complaint. By simply arguing that Plaintiff was subject

to unfair treatment before Plaintiff filed her EEOC Complaint, and that treatment persisted after

the filing of her Complaint, without attempting to differentiate the nature of her treatment, Plaintiff

fails to establish a causal nexus between the alleged conduct and the adverse employment action.

See Hamilton v. Gen. Elec. Co., 556 F.3d 428, 436 (6th Cir. 2009) (finding that it was critical to

the plaintiff’s case that scrutiny increased after he filed an EEOC Complaint). Plaintiff’s attempts

to base her claims on Mr. Moran’s treatment and withdrawal of meaningful work fail for the same

reasons: Plaintiff generally alleges that Mr. Moran withdrew work from her and targeted her, but

fails to allege that his behavior changed as a result of her filing her EEOC Complaint.

       In addition, the record does not support Plaintiff’s conclusory position that “most of the

retaliatory actions, statements and/or omissions by Lee Gross and Abigail Parsons, Plaintiff’s




                                                  46
supervisors, occurred after September 14, 2015. The Exhibits attached to the depositions of Lee

Gross and Abigail Parsons, in particular, substantiate many of the retaliatory actions, statements

and omissions by Lee Gross and Abigail Parsons.” (Doc. 30, Resp. at 1). Rather, a review of

those particular documents reveal predominantly positive job reviews of Plaintiff, considerable

efforts made by Plaintiff’s supervisors to alleviate any of Plaintiff’s concerns regarding workload,

and efforts made to procure access to systems for Plaintiff—or explanations as to why access was

not necessary. One such example of these efforts was detailed at length supra in Sections I.C.3

and III.A.3 (October/November 2015 emails from Mr. Gross to Mr. Moran directing him to assign

meaningful work to Plaintiff).

       In sum, even if Plaintiff is able to substantiate the existence of an adverse employment

action, she has failed to make a prima facie showing of retaliation because she cannot demonstrate

a causal connection between the protected activity and the adverse employment action.

Accordingly, Defendant’s Motion for Summary Judgment as to Plaintiff’s retaliation claim is

GRANTED.

                                      IV.     CONCLUSION

       Undoubtedly, there is conflict between Mr. Moran and Ms. Stewart; however, Plaintiff has

failed to identify evidence creating a genuine issue of material fact as to several necessary elements

of her Title VII claims. Thus, for the foregoing reasons, Defendant’s Motion for Summary

Judgment (Doc. 22) is GRANTED.

       The Clerk shall remove Document 22 from the Court’s pending motions list and enter final

judgment in favor of Defendant.


               IT IS SO ORDERED.
                                                       /s/ George C. Smith
                                                      GEORGE C. SMITH, JUDGE
                                                      UNITED STATES DISTRICT COURT


                                                 47
